DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/06/2022 has been entered. Claims 1-20 are currently pending. 

Double Patenting
The double patenting rejections of claims 1-4, 6, 9, and 13-19 on the grounds of nonstatutory double patenting over copending application No. 17/018154 as explained in the previous office action still stands. 

Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).   An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the at least one further radio device comprising” on line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear if it is supposed to recite “the at least one further device comprising” or “the radio device comprising”, since both were previously used, but one further radio device was not previously used. For the purposes of examination, it will be construed as “the at least one further device comprising”.
Claims 18-19 are dependent on claim 17, and therefore also rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 9-10, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (US 2017/0338556, hereby referred as Yi).
Regarding claim 1, Yi teaches the following:
apparatus comprising: 
at least one movable reflective surface (elements 104, figures 1) that reflects electromagnetic waves; and 
at least one actuator (elements 106, figures 1) coupled with the at least one movable reflective surface, wherein said at least one actuator at least temporarily drives a linear displacement of all of said at least one movable reflective surface in a direction substantially normal to the at least one movable reflective surface (as shown in figures 1, paragraph [0039]-[0041]).

Regarding claim 3, Yi as referred in claim 1 teaches the following:
wherein said at least one movable reflective surface comprises at least one of the following components: electrically conductive material, metal, and electrically isolating material with an electrically conductive surface (“The reflector facets 104 may be made of any material for reflecting electromagnetic waves, such as a carbon composite or aluminum”, paragraph [0040]).

Regarding claim 4, Yi as referred in claim 1 teaches the following:
wherein said at least one actuator comprises at least one of: a piezoelectric element, a magnetostrictive element, an electroactive module, and a piezoelectric film (“actuators 106 may be linear actuators, which conic in various types, such as electromechanical and piezo-electrical devices”, paragraph [0040]).

Regarding claim 6, Yi as referred in claim 1 teaches the following:
wherein said apparatus comprises at least one movable reflector element (the combination of elements 104 and 106, figures 1) having said at least one reflective surface (the combination of elements 104, figures 1), and wherein said actuator drives a linear displacement of said at least one movable reflector element and/or of said at least one reflective surface (as shown in figures 1, paragraph [0039]-[0041]).

Regarding claim 7, Yi as referred in claim 1 teaches the following:
comprising a plurality of movable reflecting surfaces (elements 104, figures 1) that reflect said electromagnetic waves, wherein said at least one actuator at least temporarily drives a linear displacement of at least one of said plurality of movable reflecting surfaces (as shown in figures 1, paragraph [0039]-[0041]).

Regarding claim 9, Yi as referred in claim 1 teaches the following:
comprising a control unit that apply applies a control signal to said at least one actuator (“The actuators 106 may be connected to one or more controllers”, paragraph [0041]).

Regarding claim 10, Yi as referred in claim 9 teaches the following:
comprising more than one actuator (more than one element 106 is shown, figures 1), wherein said control unit at least temporarily applies different control signals to different actuators (“the control signals may indicate relative adjustments to be made to each reflector facet's position, e.g., a first reflector facet 104 should be moved, for example, 0.50 inches further from the backing structure 102 from its current position, a second reflector facet 104 should be moved 0.25 inches toward the backing structure 102 from its current position, and so forth”, paragraph [0041]).

Regarding claim 13, Yi teaches the following:
method of operating an apparatus comprising at least one movable reflective surface (elements 104, figures 1) that reflects electromagnetic waves and at least one actuator (elements 106, figures 1) coupled with the at least one movable reflective surface, wherein said method comprises: 
at least temporarily driving, by means of said actuator, a linear displacement of all of said at least one movable reflective surface in a direction substantially normal to the at least one movable reflective surface (as shown in figures 1, paragraph [0039]-[0041]).

Regarding claim 15, Yi as referred in claim 1 teaches the following:
Radio device comprising a radio interface for wirelessly exchanging data with at least one further device, wherein said radio device comprises at least one apparatus according to claim 1 (figures 3A-3B and 3D are radio devices with an interface to transmit signals to at least one further device, paragraphs [0056]-[0057]; figure 5A and paragraphs [0041], [0043], [0064]-[0067] describe one further device, i.e. the ground station, exchanging information with the radio device including the at least one apparatus according to claim 1).

Regarding claim 20, Yi as referred in claim 1 teaches the following:
wherein the at least one actuator is a piezoelectric element (“actuators 106 may be linear actuators, which conic in various types, such as electromechanical and piezo-electrical devices”, paragraph [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 14, and 16-19  is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2017/0338556, hereby referred as Yi) in view of Nishimura et al. (US 2018/0053996, herein referred as Nishimura).
Regarding claim 2, Yi as referred in claim 1 teaches the apparatus with the exception for the following:
wherein said at least one movable reflective surface reflects electromagnetic waves that have a frequency of 3 gigahertz, GHz, or greater and/or to reflect electromagnetic waves in the millimetre wave range.
Nishimura suggests the teachings of wherein said at least one reflective surface reflects electromagnetic waves that have a frequency of 3 gigahertz, GHz, or greater and/or to reflect electromagnetic waves in the millimetre wave range (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said at least one movable reflective surface of Yi reflect electromagnetic waves that have a frequency of 3 gigahertz, GHz, or greater and/or to reflect electromagnetic waves in the millimetre wave range as suggested by the teachings of Nishimura as electromagnetic waves that are in the have a frequency of 3 gigahertz, GHz, or greater, or in the millimetre wave range as high frequency signals are more commonly used due to the high data speeds and bandwidth, and since the desired frequency is a design choice that can be altered to fit the desired purpose. 

Regarding claim 14, Yi as referred in claim 13 teaches the method with the exception for the following:
further comprising mechanically modulating electromagnetic waves reflected at said at least one movable reflective surface.
Nishimura suggests the teachings of further comprising mechanically modulating electromagnetic waves reflected at said at least one movable reflective surface (paragraphs [0036]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said method of Yi to further comprise mechanically modulating electromagnetic waves reflected at said at least one movable reflective surface as suggested by the teachings of Nishimura which can be used so that apparatus can relay information such as if a transmitter is misaligned with the apparatus so that the transmitter can be adjusted to realign with the apparatus to improve the transmission between the two (paragraphs [0036]-[0044]).

Regarding claim 16, Yi as referred in claim 1 teaches the apparatus with the exception for the following:
Radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to an apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said apparatus, wherein said radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Nishimura suggests the teachings of radio device (element 105, figure 2) comprising: a transmitter (element 110, figure 2) that transmits electromagnetic waves via an antenna system (element 120, figure 2) with a first beam characteristic to an apparatus according to claim 1 (element 140, figure 2); and a receiver (element 115, figure 2) that receives reflected modulated electromagnetic waves from said apparatus (paragraphs [0036]-[0044]), wherein said radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves (paragraphs [0036]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the apparatus of Yi with a radio device comprising a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to an apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said apparatus, wherein said radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves as suggested by the teachings of Yi and Nishimura which can be used so that apparatus can relay information such as if a transmitter is misaligned with the apparatus by changing the reflected signal, so that the transmitter can be adjusted to realign with the apparatus to improve the transmission between the two (Nishimura, paragraphs [0036]-[0044]).

Regarding claim 17, as best understood, Yi as referred in claim 1 teaches the apparatus with the exception for the following:
a radio system comprising: a radio device comprising a radio interface for wirelessly exchanging data with at least one further device, wherein said radio device comprises at least one apparatus according to claim 1; the at least one further radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to the at least one apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said at least one apparatus, wherein said at least one further radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves.
Nishimura suggests the teachings of a radio system (figure 2) comprising: a radio device (element 140, figure 2) comprising a radio interface for wirelessly exchanging data with at least one further device (element 105, figure 2); and the at least one further device comprising: a transmitter (element 110, figure 2) that transmits electromagnetic waves via an antenna system with a first beam characteristic to the at least one apparatus (paragraphs [0036]-[0044]); and a receiver (element 115, figure 2) that receives reflected modulated electromagnetic waves from said at least one apparatus, wherein said at least one further device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves (paragraphs [0036]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the apparatus of Yi with a radio system comprising: a radio device comprising a radio interface for wirelessly exchanging data with at least one further device, wherein said radio device comprises at least one apparatus according to claim 1; and the at least one further radio device comprising: a transmitter that transmits electromagnetic waves via an antenna system with a first beam characteristic to the at least one apparatus according to claim 1; and a receiver that receives reflected modulated electromagnetic waves from said at least one apparatus, wherein said at least one further radio device determines a second beam characteristic for said antenna system depending on said received reflected modulated electromagnetic waves as suggested by the teachings of Yi and Nishimura which can be used so that apparatus can relay information such as if a transmitter is misaligned with the apparatus by changing the reflected signal, so that the transmitter can be adjusted to realign with the apparatus to improve the transmission between the two (Nishimura, paragraphs [0036]-[0044]).

Regarding claim 18, as best understood, the combination of Yi and Nishimura as referred in claim 17 teaches the following:
Method of operating a radio system according to claim 17, said method comprising: transmitting a first signal from said further radio device (Nishimura, element 105, figure 2) via an antenna system (Nishimura, element 120, figure 2) with a first beam characteristic to said radio device (Nishimura, element 140, figure 2, as explained in claim 17), mechanically modulating and reflecting, by said radio device, at least a portion of said first signal (Nishimura, paragraphs [0005]-[0006] and [0036]-[0044] , figure 5), receiving said mechanically modulated and reflected first signal at said further radio device (Nishimura, paragraphs [0005]-[0006] and [0036]-[0044] , figure 5), and determining a second beam characteristic for said antenna system depending on said received modulated and reflected first signal (Nishimura, paragraphs [0005]-[0006] and [0036]-[0044], figure 5).

Regarding claim 19, as best understood, the combination of Yi and Nishimura as referred in claim 18 teaches the following:
further comprising: performing further transmissions from said further radio device to said radio device using said second beam characteristic (Nishimura, paragraphs [0005]-[0006] and [0036]-[0044]).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2017/0338556, hereby referred as Yi) in view of Roberson et al. (US 6233088, hereby referred as Roberson).
Regarding claim 5, Yi as referred in claim 1 teaches the apparatus without explicitly teaching the following:
wherein said at least one movable reflective surface is a surface of said at least one actuator.
However, Yi does teach that at least one movable reflective surface (elements 104, figures 1) is connected to a surface of said at least one actuator (elements 106, figures 1).
Roberson teaches wherein said at least one movable reflective surface (figure 5, as shown as the top surface of element 34 in figures 2) is a surface of said at least one actuator (figure 5, as shown as elements 30, 32, and 36 in figures 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said at least one movable reflective surface of Yi to be a surface of said at least one actuator as suggested by the teachings of Roberson which can allow for the actuators and the reflective surfaces be integral with one another which can reduce the amount of parts such as the connecting rods which can ease the manufacturing process, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Regarding claim 8, Yi as referred in claim 1 teaches the apparatus without explicitly teaching the following:
comprising one or more reflector elements on said at least one movable reflective surface, or, on said at least one movable reflective surface and a reflective surface different from said at least one movable reflective surface.
Roberson suggests the teachings of comprising one or more reflector elements (elements 122, figure 12) on said at least one movable reflective surface (“The three-dimensional patterns 122 may comprise projections fabricated on the reflective surface as illustrated in FIG. 12…. Further, the structures comprising the three-dimensional pattern 122 may have optical characteristics different than that of the reflective surface of the respective beam structures. For example, one method may comprise a series of gold structures that are produced on the reflecting surface through the use of a polymer plating template and electroplated gold.”, column 11, line 48-67), or, on said at least one movable reflective surface and a reflective surface different from said at least one movable reflective surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Yi to comprise one or more reflector elements on said at least one movable reflective surface, or, on said at least one movable reflective surface and a reflective surface different from said at least one movable reflective surface as suggested by Roberson which can be used for passively encoding data onto a reflected signal (column 11, line 48-67).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2017/0338556, hereby referred as Yi) in view of Peters et al. (WO 2016/193476, hereby referred as Peters).
Regarding claim 11, Yi as referred in claim 1 teaches the apparatus with the exception for the following:
wherein said at least one reflective surface comprises a photovoltaic element.
Peters suggests the teachings of wherein said at least one reflective surface comprises a photovoltaic element (“a reflector surface, and a photovoltaic coating covering at least a portion of the reflector surface”, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said at least one reflective surface of Yi to comprise a photovoltaic element as suggested by the teachings of Peters in order to allow the photovoltaic element to power the device which can let the apparatus not require outside sources of power. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2017/0338556, hereby referred as Yi) in view of Iams (US 2580921).
Regarding claim 12, Yi as referred in claim 1 teaches the apparatus with the exception for the following:
wherein said at least one actuator at least temporarily drive a periodic linear displacement or an oscillation of said at least one movable reflective surface.
However Li does teach the actuators may be individual controlled as desired such that “the control signals may indicate relative adjustments to be made to each reflector facet's position, e.g., a first reflector facet 104 should be moved, for example, 0.50 inches further from the backing structure 102 from its current position, a second reflector facet 104 should be moved 0.25 inches toward the backing structure 102 from its current position, and so forth” (paragraph [0041]).
Iams suggests the teachings of said at least one actuator (element 23, figure 2) is configured to at least temporarily drive a periodic movement or an oscillation of said at least one movable reflective surface (column 3, lines 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said at least one actuator of Yi to at least temporarily drive a periodic linear displacement or an oscillation of said at least one movable reflective surface as suggested by the teachings of Li and Iams which can be used to allow for the said at least one movable reflective surface to successively come into and out of line with incident electromagnetic waves to reflect the waves towards any direction. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Additional Comments 
The current claims may also be rejected in a multiple of different ways using other references as indicated in the provided written opinion of the international searching authority. The examiner suggests that the applicant consider the teachings of the references provided written opinion of the international searching authority, and to amend accordingly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845